Citation Nr: 1719793	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease, lateral recess stenosis, neuroforaminal stenosis, spondylopathy, rotary scoliosis, grade I retrolisthesis L4 and L5, degenerative joint disease, dextroscoliosis and wedging compression T6, T12 of the lumbar spine.

2.  Entitlement to an initial compensable rating prior to December 20, 2010 and 10 percent thereafter for gastroesophageal reflux disease (GERD).

3.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1998, from July 2001 to October 2004, and from October 2006 to February 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file indicates that the Veteran was scheduled for VA examinations in October 2015 to determine the severity of his service-connected GERD and lumbar spine disability.  However, he failed to report for the examinations.  The examinations were rescheduled for a date in November 2016.  The Veteran requested that the examinations be rescheduled due to a family emergency.  See November 2016 VA 21-0820 Report of General Information.  Subsequently, VA examinations were scheduled in December 2016.  The appellant again failed to report for the VA examinations.  

If entitlement to a VA benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).  An appeal of an initial rating assigned continues to be an original claim as a matter of law.  See Turk v. Peake, 21 Vet. App. 565, 568 (2008); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Examples of good cause include, but are not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.  Id. 

The Board notes that in the VA medical center examination details for the December 2016 VA examinations, it was noted that the Veteran was unable to make the examinations due to his wife's medical issues.  The Board finds that, given the foregoing, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the previous VA examinations.  As such, Board will remand these issues for the purpose of affording the appellant another opportunity to attend VA medical examinations for the initial rating claims on appeal.

With respect to the Veteran's claim for entitlement to a TDIU, the Board notes that the pending issue of entitlement to increased ratings for GERD and a lumbar spine disability may potentially impact the issue of TDIU.  As such, the Veteran's TDIU claim is inextricably intertwined with the GERD and lumbar spine claims and the TDIU claim should therefore be held in abeyance pending disposition of the increased rating claims.  See Harris v. Derwinski, Vet. App. 180, 183 (1991); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected lumbar spine disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review.

After examining the appellant and reviewing the record, the examiner should specifically delineate all symptoms associated with the appellant's service-connected lumbar spine disability.  

Specifically, the examination report should include range of motion in degrees for the appellant's spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from flare-ups, painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any flare-ups, painful motion, weakened movement, excess fatigability, or incoordination.

The examiner should also state whether the appellant's service-connected lumbar spine disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.  

The examiner should identify the nature and severity of any neurological manifestations associated with the service-connected disability. 

2.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected GERD.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review. 

The examiner should specifically indicate whether he has persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, pain, vomiting, material weight loss, hematemesis, melena, and/or moderate anemia.  The examiner should also indicate whether such symptoms are productive of considerable or severe impairment of health.

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




